Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Claims 1-6, 17, 33-38, 58-68, and 70 are pending. Claims 1, 33, and 61 are amended. Claim 70 is new. 
Claims 1-6, 17, 33-38, 58-68, and 70 are currently being examined. 
New Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 17, 33, 61-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2000) (Polyclonal Antibodies from Patients Immunized with a Globo H-Keyhole Limpet Hemocyanin Vaccine: Isolation, Quantification, and Characterization of Immune Responses by Using Totally synthetic Immobilized Tumor Antigens, PNAS, vol. 97, 2001), in view of Gilewski et al (2001) (Immunization of metastatic breast cancer patients with a fully synthetic globo H conjugate: A phase I trial, PNAS, 2001), Olbrich et al (US20120237532A1, Priority Date: 03/15/2011), Danishefsky et al (US20030153492A1, Published: 12/21/2010), Danishefsky et al (2011) (WO2011156774A2), Greven (US4203975), and NCT01516307 (2012). 
Wang teaches a mixture of compound, wherein the compound comprises the structure of a Globo-H moiety and KLH moiety. Wang teaches that globo Hscheme 1) and the efficacy of this compound on eliciting an immune response by measuring levels of immunoglobulins, IgG and IgM. 
However, Wang does not teach: 1) the ratio of globo-H and KLH in the compound mixture, 2) the process of making the glycoconjugate mixture, 3) the SEQ ID NO of KLH polypeptide, and 4) that the adjuvant used is OBT-821. 
Gilewski teaches a mixture of compounds, wherein each compound comprises: globo-H conjugated to KLH and an immunological adjuvant, QS-21. Gilewski teaches that the mixture of glycoconjugate compounds is made by the following process:
contacting a KLH protein with a thiolating agent to form thiolated KLH
reacting globo H aldehyde with MMCCH linker to form Globo-H-MMCCH, wherein this step is performed in the presence of a reducing agent, and
contacting the globo H-MMHC with the thiolated KLH moieties to form a mixture of glycoconjugate compounds, and demonstrating this structure in Figure 1
Gilewski further teaches that the mixture ratio of this glycoconjugate compound is 732:1 when made by this process. (Whole Document) 
Olbrich teaches a pharmaceutical preparation that includes a carrier protein, such as KLH, conjugated to an immunoglobulin. Olbrich teaches that the ratio of the carrier protein to the immunoglobulin may be: 4:1 – 1:1. Olbrich further teaches that the KLH moiety comprises a polypeptide having the sequence, SEQ ID NO: 2, which matches 100% to the instantly claimed SEQ ID NO: 2. [0031-0035] 
Danishefsky teaches a mixture of compounds, wherein each compound comprises the structure of a globo-H moiety and a KLH-moiety, and wherein one or more globo-H moieties are covalently linked to the KLH moieties. Danishefsky also teaches a process of making the glycoconjugate group by: 1) contacting KLH protein with a thiolating agent, 2-iminothiolane, to form thiolated KLH moieties, 2) reacting Globo H aldehyde with MMCCH linker to form Globo H-MMCCH, wherein the reducing agent is NaCNBH3, 3) contacting the global-MMCCH with the thiolated KLH moieties to form a mixture of glycoconjugate compounds, and 4) that their air and moisture sensitive reactions were performed under inert deoxygenated atmospheres. Danishefsky also teaches that the Globo-H-aldehyde product is obtained from the ozonolysis of Globo H allyl glycoside. Danishefsky teaches that the mixture of compounds further includes an adjuvant. [0112, 0216, 0398-0405] 
Danishefsky (2010) teaches a mixture of compounds, wherein each compound comprises the structure of a globo-H moiety and a KLH-moiety, and wherein one or more globo-H moieties are covalently linked to the KLH moieties. Danishefsky also teaches contacting KLH protein with a thiolating agent to form thiolated KLH moieties. Danishefsky further teaches that improved bioconjugation enables an increase in epitope ratio of the conjugate, that high epitope ratios result in enhanced immunogenicity, and it is more desirable to generate a more robust immune response by obtaining higher epitope/KLH ratios for the conjugate. Danishefsky also teaches a pharmaceutical composition of the mixture of compounds and a pharmaceutically acceptable carrier. (0127-0128, 0113, 0018, 0191, 0032)
Greven teaches deprotection of the mercapto group of cysteine leads to complete or partial dimerization of peptides containing the same unless special measures are taken place, such as deprotection reaction under a nitrogen atmosphere and use of reagents and solvents completely free from oxygen.  (col. 3, lines 39-51)
NCT01516307 teaches the combination of Globo H-KLH (OPT-822) immunotherapy in patients with metastatic breast cancer. NCT01516307 teaches the OPT-822 in combination with the adjuvant, OPT-821. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a ratio of 750 to 3000 for the glycoconjugate mixture of compounds in the method of Wang. One would have been motivated to because 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response, and 2) Danishfesky teaches that it is more desirable to generate a more robust immune response by having this higher ratio of compound. One of ordinary skill in the art would have a reasonable expectation of success because Danishefsky teaches that high epitope ratios results in enhanced immunogenicity. Given the known method for using a glycoconjugate mixture, consisting of KLH and Globo-H for cancer vaccines and given the known method of using high ratios in order to generate a robust immune response, one of skill in the art could have pursued applying a high ratio, including 750:3000 (4:1), with a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed produce the mixture of glycoconjugate compounds made by the instantly claimed process. One would have been motivated to and have a reasonable expectation of success because: 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response, 2) Gilewski teaches that the mixture of the compound is successfully made by contacting the KLH protein with thiolating agent, reacting a globo H aldehyde with a MMCCH linker in the presence of a reducing agent, and forming mixture in both of these steps, 3) Danishefsky further teaches a successful process of producing this mixture of compounds, including the importance of moisture sensitive reactions and deoxygenated atmospheres, and 4) Greven teaches that special measures must be taken place  in order to maintain a reactive thiol group needed for the conjugation process, and that thiolated KLH needs to be stored under inert gas, such as nitrogen.  Given the known methods for producing glycoconjugate compounds that include KLH and Globo-H, the known methods of producing a glycoconjugate mixture, and the known chemistry of reactive thiol and storing under inert conditions, one of skill in the art could have pursued producing the mixture of a glycoconjugate compound by the instantly claimed process using the methods stated above, with a reasonable expectation of success.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use SEQ ID NO 2 for the KLH polypeptide. One would have been motivated to and have a reasonable expectation of success because: 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response, 2) Olbrich teaches a pharmaceutical preparation that includes KLH conjugated to immune protein, and 3) Olbrich teaches that the KLH moiety conjugated comprises of a sequence of SEQ ID NO: 2. Given the known use of glycoconjugate compounds that include KLH and Globo-H, known method of producing a glycoconjugate mixture, and known sequence of KLH, one of skill in the art could have pursued using SEQ ID NO: 2 for the KLH polypeptide for the mixture of glycoconjugates, with a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add the adjuvant, OBI-821 to the composition of the cited references. One would have been motivated to and have a reasonable expectation of success to because 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety with an adjuvant for the same purpose of developing an anticancer vaccine to induce an effective immune response and 2) NCT01516307 teaches the use of OPT-821 as the adjuvant with Globo-H-KLH.  


Claim(s) 2, 3, 34-38, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2000) (Polyclonal Antibodies from Patients Immunized with a Globo H-Keyhole Limpet Hemocyanin Vaccine: Isolation, Quantification, and Characterization of Immune Responses by Using Totally synthetic Immobilized Tumor Antigens, PNAS, vol. 97, 2001). in view of Gilewski et al (2001) (Immunization of metastatic breast cancer patients with a fully synthetic globo H conjugate: A phase I trial, PNAS, 2001), Olbrich et al (US20120237532A1, Priority Date: 03/15/2011), Danishefsky et al (US20030153492A1, Published: 12/21/2010), Danishefsky et al (2011) (WO2011156774A2), Greven (US4203975) and NCT01516307 (2012).  (combined references), as applied to claims 1, 4-6, 17, 33, 61-68, and 70  above, and further in view of Krantz et al (US20040247608 A1, Published: 12/09/2004).
The combined reference teachings are stated above. However, the combined references do not teach that the majority of KLH moieties are oligomers, monomer, dimer, trimer, tetramer, pentamer, and hexamer. 
Krantz teaches a conjugate of plurality of carbohydrates haptens and an aggregate (multimer) of monomeric units of a carrier moiety, KLH, to elicit an immune response. Krantz teaches that the units are trimer, tetramers, pentamers, hexamers, or oligomer. Krantz teaches that the epitope used in this method is a carbohydrate epitope.  (Abstract, 0043)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce a mixture of glycoconjugate containing Globo-H and KLH, wherein KLH is oligomer, and wherein the KLH is maybe monomer, dimer, tetramer, etc. One would have been motivated to and have a reasonable expectation of success because: 1) the combined references all teach a mixture of glycoconjugate compounds consisting of Globo-H moieties and KLH moieties and the process of producing the mixture of compounds, 2) the combined references teach the use of the glycoconjugate compounds for eliciting an immune response in the use of a vaccine for cancer treatment, 3) Krantz teaches the use of conjugating KLH to a carbohydrate moiety, to elicit an immune response, 4) Krantz teaches that the KLH comprises monomeric units that range from trimers to pentamers. Given the known use of glycoconjugate compounds that include KLH and Globo-H, and given known method of producing a glycoconjugate mixture, one of skill in the art could have pursued the glycoconjugate mixture of compounds using the methods stated above, including using oligomers of KLH, with a reasonable expectation of success. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 17, 33-38, 58-68 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 27-45, 51, and 53 of copending Application No. 14/855,260 (reference application), in view of Wang et al (2000) (Polyclonal Antibodies from Patients Immunized with a Globo H-Keyhole Limpet Hemocyanin Vaccine: Isolation, Quantification, and Characterization of Immune Responses by Using Totally synthetic Immobilized Tumor Antigens, PNAS, vol. 97, 2001). in view of Gilewski et al (2001) (Immunization of metastatic breast cancer patients with a fully synthetic globo H conjugate: A phase I trial, PNAS, 2001), Olbrich et al (US20120237532A1, Priority Date: 03/15/2011), Danishefsky et al (US20030153492A1, Published: 12/21/2010), Danishefsky et al (2011) (WO2011156774A2); Greven (US4203975); and NCT01516307.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a composition of Globo-H moieties linked to KLH moieties, wherein the KLH moieties are covalently bound to the KLH moieties at one or more amino acid residues, wherein the residues are basic residues. The co-pending application further claims the structure of Globo-H, and the SEQ ID NOs 1 and 2 of KLH moiety, which matches 100% to the instantly claimed SEQ ID NOs: 1 and 2, respectively. The co-pending application also claims that the epitope ratio is at least 25:1, 10:1, or 1:1, and teaches a pharmaceutical composition of the Globo-H and KLH moieties and an adjuvant. The co-pending application also claims that the KLH moiety is a monomer, dimer, trimer, tetramer, pentamer, and hexamer. The co-pending application also claims that this composition is used for the method of treating cancer and inducing antibody responses. 
However, the co-pending application does not claim the epitope ratio ranging 750-3000, the process of constructing the glycoconjugate composition, or that the adjuvant is OBI-821. 
The teachings of the references are taught above. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a ratio of 750 to 3000 for the glycoconjugate mixture of compounds in the method of Wang. One would have been motivated to because 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach a compound of Globo-H moiety and KLH moiety and 2) Danishfesky teaches that it is more desirable to generate a more robust immune response by having this higher ratio of compounds. One of ordinary skill in the art would have a reasonable expectation of success because Danishefsky teaches that high epitope ratios results in enhanced immunogenicity. Given the known method for using a glycoconjugate mixture, consisting of KLH and Globo-H for cancer vaccines and given the known method of using high ratios in order to generate a robust immune response, one of skill in the art could have pursued applying a high ratio, including 750:3000 (4:1), with a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed produce the mixture of glycoconjugate compounds made by the instantly claimed process. One would have been motivated to and have a reasonable expectation of success because: 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response, 2) the co-pending application teaches a mixture of glycoconjugate compounds consisting of Globo-H moieties and KLH moieties,  3) Gilewski teaches that the mixture of the compound is made by contacting the KLH protein with thiolating agent, reacting a globo H aldehyde with a MMCCH linker in the presence of a reducing agent, and forming mixture in both of these steps, 4) Danishefsky further teaches the process of producing this mixture of compounds, including the importance of moisture sensitive reactions and deoxygenated atmospheres and 5) Greven teaches that special measures must be taken place  in order to maintain a reactive thiol group needed for the conjugation process, and that thiolated KLH needs to be stored under inert gas, such as nitrogen.  Given the known use of glycoconjugate compounds that include KLH and Globo-H, and given known method of producing a glycoconjugate mixture, and the known chemistry of reactive thiol and storing under inert conditions, one of skill in the art could have pursued producing the mixture of a glycoconjugate compound by the instantly claimed process using the methods stated above, with a reasonable expectation of success.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add the adjuvant, OBI-821 to the composition of the cited references. One would have been motivated to because 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety with an adjuvant for the same purpose of developing an anticancer vaccine to induce an effective immune response and 2) NCT01516307 teaches the use of OPT-821 as the adjuvant with Globo-H-KLH.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-6, 17, 61-67 and 70  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 8, 9, 15, 16, 18, 21, 22, 2, 31, 32, 34, 35, 36, 43, 44, and 46 of copending Application No. 15/495,470 (reference application), in view of Wang et al (2000) (Polyclonal Antibodies from Patients Immunized with a Globo H-Keyhole Limpet Hemocyanin Vaccine: Isolation, Quantification, and Characterization of Immune Responses by Using Totally synthetic Immobilized Tumor Antigens, PNAS, vol. 97, 2001). in view of Gilewski et al (2001) (Immunization of metastatic breast cancer patients with a fully synthetic globo H conjugate: A phase I trial, PNAS, 2001), Olbrich et al (US20120237532A1, Priority Date: 03/15/2011), Danishefsky et al (US20030153492A1, Published: 12/21/2010), Danishefsky et al (2011) (WO2011156774A2), and Greven (US4203975). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a method for treating cancer administering a Globo-H vaccine conjugated to a carrier protein, wherein the carrier protein is KLH. The copending application also claims that the composition comprises OBI-821 adjuvant.  
However, the co-pending application does not claim the epitope ratio ranging 750-3000 and the process of constructing the glycoconjugate composition. 
The teachings of the references are taught above. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a ratio of 750 to 3000 for the glycoconjugate mixture of compounds in the method of Wang. One would have been motivated to because 1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response and 2) Danishefsky teaches that it is more desirable to generate a more robust immune response by having this higher ratio of compounds. One of ordinary skill in the art would have a reasonable expectation of success because Danishefsky teaches that high epitope ratios results in enhanced immunogenicity. Given the known method for using a glycoconjugate mixture, consisting of KLH and Globo-H for cancer vaccines and given the known method of using high ratios in order to generate a robust immune response, one of skill in the art could have pursued applying a high ratio, including 750:3000 (4:1), with a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed produce the mixture of glycoconjugate compounds made by the instantly claimed process. One would have been motivated to and have a reasonable expectation of success because1) Wang, Gilewski, Danishefsky, and Danishefsky (2011) all teach making and using a compound of Globo-H moiety and KLH moiety for the same purpose of developing an anticancer vaccine to induce an effective immune response and 2) the co-pending application teaches a mixture of glycoconjugate compounds consisting of Globo-H moieties and KLH moieties,  3) Gilewski teaches that the mixture of the compound is made by contacting the KLH protein with thiolating agent, reacting a globo H aldehyde with a MMCCH linker in the presence of a reducing agent, and forming mixture in both of these steps, 4) Danishefsky further teaches the process of producing this mixture of compounds, including the importance of moisture sensitive reactions and deoxygenated atmospheres and 5) Greven teaches that special measures must be taken place  in order to maintain a reactive thiol group needed for the conjugation process, and that thiolated KLH needs to be stored under inert gas, such as nitrogen.  Given the known use of glycoconjugate compounds that include KLH and Globo-H, and given known method of producing a glycoconjugate mixture, and the known chemistry of reactive thiol and storing under inert conditions, one of skill in the art could have pursued producing the mixture of a glycoconjugate compound by the instantly claimed process using the methods stated above, with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All other objections and rejections recited in Office Action mailed 11/16/2021 are hereby withdrawn in view of amendments and arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642